Exhibit 10.1

UAP HOLDING CORP.

2004 LONG-TERM INCENTIVE PLAN/

DIRECTORS DEFERRED COMPENSATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Participant:

   [ Name ]

Number of Stock Units:

   [ Number ]

Vesting Schedule:

   100% vested upon grant

Payment Schedule:

   100% upon Termination Date

Award Date:

   [ Date ]

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) between UAP
HOLDING CORP., a Delaware corporation (the “Corporation”), and the Participant
is delivered under the UAP Directors Deferred Compensation Plan (the “DCP”) and
pursuant to the UAP Holding Corp. 2004 Long-Term Incentive Plan (the “LTIP”,
collectively with the DCP, the “Plans”).

W I T N E S S E T H

WHEREAS, the Compensation Committee of the Board of Directors has approved, and
the Corporation has granted, effective as of the Award Date, to the Participant
a restricted stock unit award under the Plans (the “Stock Unit Award” or
“Award”), upon the terms and conditions set forth in this Agreement and in the
Plans.

NOW, THEREFORE, in consideration of services to be rendered by the Participant
and the mutual promises made in this Agreement and the mutual benefits to be
derived from this Agreement, the parties mutually agree as follows:

1. Defined Terms. Capitalized terms used in this Agreement, and not otherwise
defined in this Agreement, shall have the meaning assigned to them in the DCP
and/or the LTIP, as the case may be. If the DCP and the LTIP define a term
differently, unless the context clearly indicates otherwise, the definition in
the DCP shall govern and control. In the event that the terms and conditions of
this Agreement conflict with the non-discretionary terms and conditions of the
DCP and/or the LTIP, the terms and conditions of the DCP and/or LTIP shall
govern and control and in the event of a conflict between the DCP and the LTIP,
the DCP shall govern and control. For purposes of this Agreement, a “Stock Unit”
means a unit of measurement equal to one outstanding share of Common Stock of
the Corporation.

2. Grant. Subject to the terms of this Agreement and the Plans, the Corporation
grants to the Participant a Stock Unit Award with respect to an aggregate number
of Stock Units set forth above which are fully vested as of the Award Date. The
grant shall be made pursuant to Section 4.2 of the DCP and shall be credited to
the Participant’s Company Contribution Account pursuant to Section 5.1.2 of the
DCP.

3. No Voting Rights. The Stock Units are bookkeeping entries only. The
Participant shall have no rights as a stockholder of the Corporation and no
voting rights with respect to the Stock Units or any shares of unissued Common
Stock associated with such Stock Units.

4. Dividend Equivalent Payments. The Participant’s Company Contribution Account
shall be credited with Dividend Equivalents and converted into additional Stock
Units as provided in Section 5.2 of the DCP.

5. Stock Unit Payments. The Participant shall be entitled to payment of his
entire Company Contribution Account upon his Termination Date.

6. Timing of Payment for Stock Units. Payment shall be made to a Participant as
soon as administratively practicable following the date the Participant is
entitled to payment under Section 5, but no later than the later of: (i) 2-1/2
months following the Termination Date; (ii) the December 31 of the year in which
the Termination Date occurs or (iii) such other date as may be necessary to
avoid taxes and penalties under Section 409A of the Code. Upon payment for a
Stock Unit, the Stock Unit shall be cancelled.



--------------------------------------------------------------------------------

7. Form of Payment for Stock Units. The Participant shall receive whole shares
of Common Stock equal to the number of Stock Units for which the Participant is
entitled to payment remaining after reducing the number of those Stock Units by
the number of Stock Units necessary to pay the tax withholdings required by law,
if any. In accordance with Section 7.1 of the DCP, Dividend Equivalents may be
settled in cash or Common Stock. To the extent applicable, the Corporation shall
divide the amount of the tax withholding required by law by the Fair Market
Value of a Stock Unit on the date the Participant is entitled to payment
pursuant to Section 5. The amount of tax withholding shall be rounded up to the
next whole share of Common Stock so that the Participant receives only whole
shares of Common Stock. The Fair Market Value of a Stock Unit shall be equal to
the closing price for the Common Stock as furnished by the National Association
of Stock Dealers, Inc. through the NASDAQ National Market Reporting System for
the date the Participant is entitled to payment pursuant to Section 5.

8. [INTENTIONALLY LEFT BLANK].

9. Plans. The Award and all rights of the Participant with respect to the Award
are subject to the terms of the Plans. In accepting this Award, the Participant
acknowledges receipt of a copy of the Plans and agrees to be bound by all of the
terms and conditions of the Plans.

10. Entire Agreement. This Agreement and the Plans together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties to the Agreement with respect to the Award. The Plans
and this Agreement may be amended pursuant to the provisions the Plans.

11. Construction. This Agreement shall be construed and interpreted to comply
with Code § 409A of the Code to the extent required to avoid any adverse tax
consequences under Code § 409A. The Corporation reserves the right to amend this
Agreement to the extent it reasonably determines is necessary in order to avoid
any adverse tax consequences under Code § 409A.

12. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

13. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Award
Date. By the Participant’s execution of this Agreement, the Participant agrees
to the terms and conditions of this Agreement and of the Plan.

 

UAP HOLDING CORP.     PARTICIPANT

a Delaware corporation

    By:               Name:        

Signature

Title:

                          

Address

          